Per Curiam.
The defendants were convicted of robbery at the Essex County Quarter Sessions Court, and have sued out a writ of error. The matter is before us under both section 136 of the Criminal Procedure act and exceptions taken at the trial and sealed.
The matters urged as ground for reversal are: Remarks made by the trial judge and prosecutor during the selection of the jury; alleged improper cross-examination of the defendant Flannagan; refusal to direct a mistrial; alleged improper comment and questions by the trial judge; refusal of the trial judge to direct a verdict and that the verdict is against the weight of the evidence. An examination of these matters leads us to the conclusions that there was no prejudice or harmful error and that the verdict was not against the weight of the evidence.
The judgment of conviction is affirmed.